—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 9, 2000, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
*936Claimant was discharged from her employment as a social worker for a dialysis center after she left work early without authorization. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant engaged in disqualifying misconduct. It is well established that a claimant’s unauthorized absences from work may constitute disqualifying misconduct (see, Matter of Williams [Commissioner of Labor], 274 AD2d 805; Matter of Patrick [La Salle School — Commissioner of Labor], 251 AD2d 944). Claimant’s differing version of the events surrounding her termination presented a credibility issue which the Board resolved against her (see, Matter of Conforti [Commissioner of Labor], 268 AD2d 663; Matter of Patrick [La Salle School — Commissioner of Labor], supra).
Mercure, J. P., Crew III, Peters, Spain and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.